DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, species 1a, 2c and 3a, claims 1-4, 8, 11 and 31, in the reply filed on 9/29/22 is acknowledged.  
The traversal is on the ground(s) that Groups I and II are not mutually exclusive, and that the friction reducer in species (2) can have some, none or all the claimed additives  and the friction reducer in species (3) can have all the claimed properties.
This is not found persuasive because Groups I and II have an intermediate-final product relationship wherein the intermediate can be useful for applications that are not aqueous; and the species are drawn to additives and properties that are not coextensive, requiring different fields of search, thus causing undue burden.
Having said that, if/when the elected invention is found to be in condition for allowance, Group II and all species can be examined for rejoinder.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8, 11, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,274,243.
Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions claim the same subject matter, the only difference being that ‘243 recites nonionic natural gum while the present claims more broadly recite natural gum, and ‘243 recites synthetic PHPA while the present claims more broadly recite PHPA, thus fully encompassing ‘243.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 (which is presently withdrawn) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the phrase "another gum" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "another"), thereby rendering the scope of the claim unascertainable.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 11 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KLEY (US 5,220,938).
Claims 1 and 3-4: KLEY discloses (see entire document) a friction reducer comprising PHPA and guar gum (title, abstract, 2:56-3:11, claims 12-14) [as claimed].
The particle size of the PHPA is of 50 microns (2:68-3:1) [reading on the  claimed 150 microns or less].
KLEY discloses both low and high molecular weight PHPA, with an example of 12,000,000 (6:11-56) [meeting the claimed range of 300,000-30,000,000].
Claims 2: KLEY discloses 30 ppm of PHPA and a total of PHPA plus gum of 100-200 ppm (3:1-10) [therefore 70-170 ppm guar : 30 ppm PHPA, or 5.7: 1 – 1:0.4, reading on the claimed 5:1 – 1:0.01 with sufficient specificity and wherein the rejection applies to the overlapping range].
Claim 11: The friction reducer is crosslinkable (6:7-11).
Claim 31: Since KLEY discloses the claimed friction reducer comprising guar gum and  PHPA, KLEY’s composition is inherently capable of the claimed intended use of carrying proppants sized at from 20 mesh to 100 mesh. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4, 8, 11 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2009/0145607) in view of KLEY (US 5,220,938).
	KLEY’s disclosure is discussed above and is incorporated herein by reference.
	Claims 1 and 3-4: LI discloses (see entire document/ a composition comprising guar gum, such as xantham gum ([0021], [0035]) [as per claims 1 and 3-4], and a partially hydrolyzed polyacrylamide (PHPA) ([0023], figures) [as per claim 1]. 
The PHPA has a MW of 500,000 – 20,000,000 (abstract, [0008]) [meeting the claimed 300,000 – 30,000,000 with sufficient specificity and wherein the rejection applies to the overlapping range]. Specifically, Example 1 discloses a MW of 5,000,000 [thus meeting the claimed range].
The components are mixed on the surface before being pumped down the borehole ([0038]) [reading on the claimed gum and PHPA being blended in claim 1].
LI is silent regarding the particle size of the gum or PHPA. However, KLEY discloses that PHPA sized at 50 microns can be used as a friction reducer. It would have been obvious to one of ordinary skill in the art to have used KLEY’s PHPA sized at 50 microns in LI’s composition if one wants to ensure the advantage of the PHPA to act as a friction reducer and given that LI is silent regarding the particle size, thus implying to be open to any particle size and without a preferred embodiment.
Claim 1 contains a preamble limitation of intended use of the composition as a friction reducer. This limitation is given weight only to the extent that the composition disclosed by LI is capable of being used as such.  The disclosed composition is necessarily capable of the claimed use because the claimed composition is believed to be substantially identical to the composition disclosed by LI in view of KLEY. Therefore, the preamble limitation is met by LI in view of KLEY.  The burden is shifted to the applicant to provide convincing factual evidence to the contrary. In addition, LI’s composition is necessarily a friction reducer as evidenced by KLEY who discloses that the same composition comprising PHPA and gaur gum is indeed a friction reducer.
Claim 2: The guar is present in amounts of 0.1% by weight of the fluid (claim 6) and the polyacrylamide is present in amounts of 0.01 – 1% of the fluid (claim 9) [0.1 guar : 0.01 PHPA = 1.0:0.1, reading on the claimed range of 5:1 – 1:0.01]. Example 1 discloses a ratio of 0.54:0.06 or 1:0.01 [meeting the claimed range].
Claim 8: LI discloses copolymers of acrylamide and acrylate ([0008], [0023], [0035]) [reading on the claimed copolymers of acrylamide], and discloses that PHPA, polyacrylamides and acrylamide-acrylate copolymers can be used interchangeably ([0023]).
	Claim 11: The composition is crosslinkable since it comprises the same gum and components as claimed, noting that case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990), and since LI discloses that a crosslinking agent is added to the fluid comprising the PHPA and gum (abstract, [0025]), which clearly suggests that the components must necessarily be crosslinkable.
Claim 31: LI discloses proppants and that the proppants are carried by the treatment fluid ([0031]) [as claimed] and are sized at 20-100 mesh ([0031] [as claimed]. Moreover, since LI discloses the claimed composition comprising gum and  PHPA, LI’s composition is necessarily capable of the claimed intended use of carrying proppants sized at 20-100 mesh.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KLEY (US 5,220,938) in view of LI (US 2009/0145607).
	KLEY’s and LI’s disclosures are discussed above and are incorporated herein by reference.
KLEY discloses that it is known to use polyacrylamides as friction reducing material (1:28-36), but fails to explicitly teach to add the polyacrylamide or copolymer in combination with the disclosed PHPA and guar gum. However, in light of LI’s disclosure that PHPA, polyacrylamides and acrylamide-acrylate copolymers are used interchangeably and since KLEY discloses that it is known in the art to use polyacrylamides as friction reducers, one of ordinary skill in the art would be motived to add an acrylamide copolymer to KLEY’s composition, such as taught by LI, for cumulative results with reasonable expectation of success.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765